PROSPECTUS 2,694,282 Common Shares 7,847,867 Warrants 7,847,867 Common Shares Issuable Upon Exercise of Warrants This prospectus relates to 4,750,519 warrants, and common shares that may be issued upon the exercise of the warrants, that we issuedin our subscription rights offers that were completed during January 2004 and December 2005.This prospectus also relates to 2,694,282 common shares and 3,097,348 warrants held by certain persons or affiliates of persons who acted as “Guarantors” or “Participating Debenture Holders” in the subscription rights offers.The exercise price of the warrants is $2.00 per share.The warrants will expire at 5:00 New York time on October 31, 2010 and may not be exercised after that date. The common shares are quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol BTIM, and the warrants are quoted on the OTCBB under the symbol BTIMW.The closing price of the common shares on the OTCBB on August 21, 2009 was $3.10, and the closing price of the warrants on the OTCBB on August 18, 2009 was $1.30. The Guarantors and Participating Debenture Holders and their designees may sell their common shares and warrants from time to time on the OTCBB at prevailing market prices, or in privately negotiated transactions, and they will bear all broker-dealer fees, commissions, and discounts payable in connection with the sale of their shares and warrants. We will receive the exercise price of the warrants when the warrants are exercised.However, all of the net proceeds from the sale of outstanding common shares and warrants will belong to the selling security holders and not to us. Brokers or dealers effecting transactions in the shares or warrants should confirm that the shares or warrants are registered under applicable state law or that an exemption from registration is available. These securities involve a high degree of risk and should be purchased only by persons who can afford the loss of their entire investment.See ‘‘Risk Factors’’ on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is September 17, 2009 [This Page Intentionally Left Blank] PROSPECTUS SUMMARY The following summary explains only some of the information in this prospectus.More detailed information and financial statements appear elsewhere in this prospectus.Statements contained in this prospectus that are not historical facts may constitute forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those discussed.Words such as “expects,” “may,” “will,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” and similar expressions identify forward-looking statements. See “Risk Factors.” BioTime, Inc. Overview We are a biotechnology company engaged in two areas of biomedical research and product development.The first product segmentis blood plasma volume expanders, and related technology for use in surgery, emergency trauma treatment and other applications.Our lead blood plasma expander product, Hextend®, is a physiologically balanced intravenous solution used in the treatment of hypovolemia.Hypovolemia is a condition caused by low blood volume, often from blood loss during surgery or from injury.Hextend maintains circulatory system fluid volume and blood pressure and keeps vital organs perfused during surgery and trauma care. Our second product segment is regenerative medicine.Regenerative medicine refers to therapies based on human embryonic stem (“hES”) cell technologydesigned to rebuild cell and tissue function lost due to degenerative disease or injury.These novel stem cells provide a means of manufacturing every cell type in the human body and therefore show considerable promise for the development of a number of new therapeutic products. We are focusing our current efforts in the regenerative medicine field on the development and sale of advanced human stem cell products and technology that can be used by researchers at universities and other institutions, at companies in the bioscience and biopharmaceutical industries, and at other companies that provide research products to companies in those industries.These research-only products generally can be marketed without regulatory (FDA) approval, and are therefore relatively near-term business opportunities when compared to therapeutic products.These products are currently being marketed through our wholly owned subsidiary, Embryome Sciences, Inc.We may also initiate development programs for human therapeutic applications should it be determined that it is practical to raise the required capital orto co-develop productswith a third party on terms acceptable to us.We recently were awarded a $4,721,706 grant from the California Institute of Regenerative Medicine for a stem cell research project related to our ACTCellerate™ embryonic stem cell technology that will address the need for industrial scale production of purified therapeutic cells. Our operating revenues have been derived almost exclusively from royalties and licensing fees related to the sale of our plasma volume expander products, primarily Hextend.We began to make our first stem cell research products available during 2008 but we have not yet generated significant revenues in that business segment.Our ability to generate substantial operating revenue depends upon our success in developing and marketing or licensing our plasma volume expanders and stem cell products and technology for medical and research use. 3 Plasma Volume Expander Products We develop blood plasma volume expanders, blood replacement solutions for hypothermic (low temperature) surgery, organ preservation solutions, and technology for use in surgery, emergency trauma treatment and other applications.Our first product, Hextend®, is a physiologically balanced blood plasma volume expander for the treatment of hypovolemia.Hypovolemia is a condition caused by low blood volume, often from blood loss during surgery or from injury.Hextend maintains circulatory system fluid volume and blood pressure and keeps vital organs perfused during surgery.Hextend, approved for use in major surgery, is the only blood plasma volume expander that contains lactate, multiple electrolytes, glucose, and a medically approved form of starch called hetastarch.Hextend is designed to compete with and to replace products that have been used to maintain fluid volume and blood pressure during surgery. Hextend has become the standard plasma volume expander at a number of prominent teaching hospitals and leading medical centers, and is part of the United States Armed Forces Tactical Combat Casualty Care protocol.We believe that as Hextend use proliferates within the leading U.S. hospitals, other smaller hospitals will follow their lead, contributing to sales growth. Hextend is manufactured and distributed in the United States by Hospira, Inc. (“Hospira”) and in South Korea by CJ CheilJedang Corp. (“CJ”) under license from us.Summit Pharmaceuticals International Corporation ("Summit") has a license to develop Hextend and PentaLyte in Japan, the People’s Republic of China, and Taiwan. We have completed a Phase II clinical trial of PentaLyte in which PentaLyte was used to treat hypovolemia in cardiac surgery.Our ability to commence and complete additional clinical studies of PentaLyte depends on our cash resources, the costs involved, and licensing arrangements with a pharmaceutical company capable of manufacturing and marketing PentaLyte.We are currently seeking a licensee or co-developer to advance the commercialization of PentaLyte. Stem Cells and Products for Regenerative Medicine Research Regenerative medicine refers to therapies based on human embryonic stem (“hES”) cell technology that are designed to rebuild cell and tissue function lost due to degenerative disease or injury.hES cells are pluripotent, meaning that they have the potential to become any kind of cell found in the human body.Since embryonic stem cells can now be derived in a noncontroversial manner, they are increasingly likely to be utilized in a wide array of future therapies to restore the function of organs damaged by degenerative diseases such as heart failure, stroke, and diabetes. We are focusing our initial efforts in the regenerative medicine field on the development and sale of advanced human stem cell products and technology that can be used by researchers at universities and other institutions, at companies in the bioscience and biopharmaceutical industries, and at other companies that provide research products to companies in those industries.These products are currently being marketed through our wholly owned subsidiary, Embryome Sciences, Inc.By focusing our resources on products and technology that will be used by researchers and drug developers at larger institutions and corporations, we believe that we will able to commercialize products more quickly, using less capital, than developing therapeutic products our selves.We may also attempt to develop our own human stem cell products for diagnostic and therapeutic uses in the future, if we believe that we have sufficient resources to do so or if we can do so in collaboration with other companies or institutions inside and outside the United States. 4 Embryome Sciences has already introduced its first stem cell research products, and is implementing plans to develop additional research products over the next two years.One of our first products is a relational database that will permit researchers to chart the cell lineages of human development, the genes expressed in those cell types, and antigens present on the cell surface of those cells that can be used in purification.This database will provide the first detailed map of the embryome and will aid researchers in navigating the complexities of human development and in identifying the many hundreds of cell types coming from embryonic stem cells. Our embryome map data base is now available at our website Embryome.com. When Embryome Sciences acquired a license to use ACTCellerate™ technology, it also acquired the rights to market approximately 100 progenitor cell types made using ACTCellerate™ technology.ACTCellerate™ technology allows the rapid isolation of novel, highly-purified embryonic progenitor cells (hEPCs).hEPCs are intermediate in the developmental process between embryonic stem cells and fully differentiated cells.hEPCs may possess the ability to become a wide array of cell types with potential applications in research, drug discovery, and human regenerative stem cell therapy. Embryome Sciences has entered into an agreement under which Millipore Corporation became a worldwide distributor of ACTCellerate™ human progenitor cell lines.Millipore’s initial offering of Embryome Sciences’ products will include six novel progenitor cell lines and optimized ESpan™ growth media for the in vitro propagation of each progenitor cell line.The companies anticipate jointly launching 35 cell lines and associated ESpan™ growth media within the coming 12 months.The Embryome Sciences products distributed by Millipore may also be purchased directly from Embryome Sciences at Embryome.com. Embryome Sciences also plans to offer for sale an array of hES cell lines carrying inherited genetic diseases such as cystic fibrosis and muscular dystrophy.When available, these hES products will also be sold online at Embryome.com. Additional new products that Embryome Sciences has targeted for development are ESpy™ cell lines, which will be derivatives of hES cells that send beacons of light in response to the activation of particular genes. Embryome Sciences also plans to bring to market other new growth and differentiation factors that will permit researchers to manufacture specific cell types from embryonic stem cells, and purification tools useful to researchers in quality control of products for regenerative medicine.As new products are developed, they will become available for purchase on Embryome.com. 5 On April 29, 2009, the California Institute of Regenerative Medicine (CIRM) awarded us a $4,721,706 grant for a stem cell research project related to our ACTCellerate™ embryonic stem cell technology.Our grant project is titled “Addressing the Cell Purity and Identity Bottleneck through Generation and Expansion of Clonal Human Embryonic Progenitor Cell Lines.”In our CIRM-funded research project we will work with hEPCs generated using our ACTCellerate™ technology.The hEPCs are relatively easy to manufacture on a large scale and in a purified state, which may make it advantageous to work with these cells compared to the direct use of hES cells.We will work on identifying antibodies and other cell purification reagents that may be useful in the production of hEPCs that can be used to develop pure therapeutic cells such as nerve, blood vessel, heart muscle, cartilage, as well as other cell types. Until such time as we are able to successfully commercialize any of the various regenerative medicine products and enter into commercial license agreements for those products and additional foreign commercial license agreements for Hextend, we will depend upon royalties from the sale of Hextend by Hospira and CJ as our principal source of revenues. The amount and pace of research and development work that we can do or sponsor, and our ability to commence and complete clinical trials required to obtain FDA and foreign regulatory approval of products, depends upon the amount of money we have.Future research and clinical study costs are not presently determinable due to many factors, including the inherent uncertainty of these costs and the uncertainty as to timing, source, and amount of capital that will become available for these projects.We have already curtailed the pace and scope of our plasma volume expander development efforts due to the limited amount of funds available, and we may have to postpone further laboratory and clinical studies, unless our cash resources increase through growth in revenues, the completion of licensing agreements, additional equity investment, borrowing or third party sponsorship. Hextend® and PentaLyte® are registered trademarks of BioTime, Inc., and ESpan™, ReCyte™,and Espy™ are trademarks of Embryome Sciences, Inc.ACTCellerate™ is a trademark licensed to Embryome Sciences, Inc. by Advanced Cell Technology, Inc. 6 Offering Summary Warrants Offered 3,097,348warrants are being offered by the selling warrant holders Common Shares Offered 7,847,867 common shares are being offered by us upon the exercise ofwarrants. 2,694,282 common shares are being offered by the selling shareholders. Common Shares Outstanding Warrants Each warrant entitles the holder to purchase one common share at a price of $2.00 per share.The number of common shares and the exercise price will be proportionally adjusted in the event of a stock split, stock dividend, combination or similar recapitalization of the common shares. The warrants will expire on October 31, 2010 and may not be exercised after that date. We may redeem the warrants by paying $.05 per warrant if the closing price of the common shares on a national securities exchange or the Nasdaq Stock Market exceeds 200% of the exercise price of the warrants for any 20 consecutive trading days.We will give the warrant holders 20 days written notice of the redemption, setting the redemption date, and the warrant holders may exercise the warrants prior to the redemption date.The warrants may not be exercised after the last business day prior to the redemption date. 7 RISK FACTORS An investment in our shares and warrants involves a high degree of risk.You should purchase our shares and warrants only if you can afford to lose your entire investment.Before deciding to purchase any of the shares or warrants offered by this prospectus, you should consider the following factors which could materially adversely affect our proposed operations, our business prospects, and the value of an investment in our shares or warrants.There may be other factors that are not mentioned here or of which we are not presently aware that could also affect our operations. Risks Related to Our Business Operations We have incurred operating losses since inception and we do not known if we will attain profitability Our net losses for the six months ended June 30, 2009 and for the fiscal years ended December 31, 2008 and 2007 were $2,989,584, $3,780,895 and $1,438,226, respectively, and we had an accumulated deficit of $50,614,976, $47,625,392, and $43,844,497 as of June 30, 2009 and December 31, 2008 and 2007, respectively.Since inception, we have primarily financed our operations through the sale of equity securities, licensing fees, royalties on product sales by our licensees, and borrowings.Also, we have recently been awarded a research grant from the California Institute of Regenerative Medicine for a particular project.Ultimately, our ability to generate sufficient operating revenue to earn a profit depends upon our success in developing and marketing or licensing our products and technology. Our auditor’s report contains a qualification regarding our ability to continue as a going concern. The report of our independent public accountants, who audited our financial statements for the years ended December 31, 2008 and 2007, contains a paragraph stating that our working capital deficit, shareholders’ deficit, and accumulated deficit as reflected in those financial statements, among other conditions, raise substantial doubt about our ability to continue as a going concern.Our plans in regard to these matters are also described in Note 1 of the Notes to the Consolidated Financial Statements.
